Defendants were tried on an indictment for violations of the prohibition law of this State. N.C. Code of 1931, sec. 3411. There was a verdict of guilty as to each of the defendants.
From judgment on the verdict, the defendants appealed to the Supreme Court.
Defendants' assignments of error on this appeal cannot be sustained. There was evidence tending to show that defendants are guilty as the State contended, at the trial. This evidence was submitted to the jury under a charge which is free from error. The judgment is affirmed.
No error. *Page 845